 

Exhibit 10.78

 



Aetna Health and Life Insurance Company

Aetna Life Insurance Company

Aetna Companies

800 Crescent Centre Drive, Suite 200

Franklin, TN 07067

Marketing General

Agent Contract

For Group Contracting Only

[tex10-78_logo.jpg]



SECTION I - PARTIES

This Marketing General Agent Contract (referred to as “Contract”) is made by and
between (select only those that apply)

 

o Aetna Health and Life Insurance Company, its successor and/or assign (referred
to as “Company” singularly or collectively)

o Aetna Life Insurance Company, its successor and/or assign (referred to as
“Company” singularly or collectively)

 

and you, Grandparents Insurance Solutions LLC, and shall take effect on the date
stated below. This Contract supersedes any prior contract(s) that you may have
had with Company, except for terms of prior contracts) that pertain to
compensation, vesting, lien(s) and replacement of policies on business written
prior to the effective date of this Contract, as well as to that certain Program
Agreement dated as of October 9, 2013 entered into between Grandparents.com,
Inc. and the Company which shall remain valid and in full force and effect in
accordance with its terms.

 

SECTION II - APPOINTMENT, TERRITORY AND RELATIONSHIP



1.The Company selected above appoints the person or entity named above as its
Marketing General Agent (referred to as “MGA”) with the authority and
obligations set forth in this Contract. MGA hereby accepts such appointment and
agrees to the terms and conditions of this Contract.

2.MGA shall solicit only in the territory where the Company officially appoints
said MGA. MGA does not have the exclusive right to represent Company in any
territory. Company reserves the right to appoint other marketing general agents,
general agents and agents to represent Company in any territory.

3.MGA understands and agrees that it is an independent contractor, not an
employee of Company. MGA is free to use its independent judgment as to the
persons from whom applications are solicited and the time, place and manner of
solicitation. However, this does not excuse MGA from Its duty to comply with
Company rules and with those governmental laws and regulations that apply to MGA
or Company. If training courses, sales methods and materials, office facilities
or similar aids and services are extended or made available to the MGA, it is
agreed that the purpose and effect is not to give Company control of the MGA’s
time or direction or control over the manner or means by which the MBA shall
conduct business, but only to assist the MGA in such business and to comply with
governmental laws and regulations.

 

SECTION III - AUTHORITY AND LIMITATIONS

4.Provided MGA is properly licensed and appointed with Company, MGA is
authorized to solicit applications for insurance policies on the lives and
health of people satisfactory to Company and to collect initial premium
payments, but only through checks, drafts or money orders made payable to the
applicable underwriting Company. MGA agrees that all cash, checks or monies
received by MGA for or on behalf of Company shall he held by MGA in trust for
Company and shall be promptly submitted to Company in accordance with the
Company’s rules and practices.

5.MGA is authorized to: (a) recommend licensed Agents at General Agents for
appointment and assignment to MGA. MGA acknowledges and agrees that Company
reserves the right to reassign, terminate, refuse to appoint, and/or contract
with any such Agents or General Agents in Company’s sole discretion;(b) recruit,
train and supervise Agents anti General Agents appointed by Company and assigned
to MGA (such Agents and General Agents are referred to as “Agency”) to solicit
applications for insurance policies on the lives and health of people
satisfactory to Company.

6.MGA’s authority to represent Company is expressly limited to the terms of this
Contract. By entering info this Contract and accepting Company’s authorizations,
MGA agrees to the following:

(a)To be knowledgeable of, and comply with, all applicable licensing
requirements, laws and regulations of the jurisdiction(s) in which MGA operates;
to ensure that Agency appointed under the terms of this contract comply with all
applicable licensing requirements in the jurisdiction(s) in which they conduct
business and to monitor their continued compliance of such laws by completing
all required continuing education or other licensing requirements; and to notify
Company immediately if any such license is terminated, suspended or revoked;

(b)To be knowledgeable of and comply with the rules, policies and procedures of
Company, including but not limited to: market conduct standards, ethical
guidelines, underwriting practices, application procedures, policy delivery
procedures, licensing and appointment practices, client services and support
responsibilities, and all other areas of conduct of Company as contained in rate
manuals, producer guides, authorized software, and other communications directed
to MGA from time to time by Company;

(c)To be competent and knowledgeable in the insurance products for which MGA is
authorized to solicit applications and in the consumer needs they are designed
to address; to explain to clients and potential clients the terms and benefits
of such insurance products for which MGA solicits art application; and not to
make untrue or misleading statements with respect to such insurance products;

(d)To accept the responsibility to ensure that sates of insurance products
comply with all applicable federal, state and local laws, rules and regulations;

(e)To supervise and be responsible for its Agency, employees and others acting
on MGA’s behalf and to indemnify Company for its losses resulting from the acts
and omissions of its Agency, employees and others acting on the MGA’s behalf;

(f)That all applications submitted for Company insurance products are subject to
acceptance or rejection by Company in its sole discretion, except when an
application is correctly completed and received for an applicable open
enrollment period or guaranteed issue situation;

(g)Not to: (i) extend the time for payment of any premium; (ii) quote premiums
or rates other than specified or published by Company and; (iii) waive or modify
any terms, conditions, or limitations of a policy issued by Company;

(h)Not to adjust or settle any claim or commit Company with respect to any
claim;

(i)Not to offer, pay, or allow to be offered or paid, as an inducement to any
proposed insured or applicant, a rebate of premiums, policy fees or any other
inducement not specified in the insurance product, except as may be expressly
allowed by taw and in compliance with state rules anti regulations;

(j)Not to directly or indirectly induce or attempt through any means to induce
any policyholder of Company to cancel, lapse, fail to renew, or replace any
policy issued by Company for the purpose of purchasing a replacement policy from
an entity other than Company;

 

Page 1 of 4

 

 

(k)Not to directly or indirectly induce or attempt to induce any agents or
employees of Company to terminate their relationship with Company;

(l)To notify Company immediately if MGA becomes aware of any consumer complaint,
inquiry, investigation, litigation or other matter arising out of the sale of
insurance products under this Contract, and to assist Company in responding to
or resolving such matter;

(m)Not to publish, use or distribute any advertising, marketing or sales
materials of any type referencing Company’s or Aetna Inc.’s name, insurance
products, logos or services or which are designed to solicit and/or sell
Company’s or Aetna Inc.’s insurance products without first obtaining our prior
written approval to do so. This includes, but is not limited to, websites,
illustrations and materials used at the point of sale or to generate leads;

(n)Not to cross-sell any lead provided by the Company. MGA agrees to solicit
American Grandparents Association leads only for ALIC group Medicare Supplement
products. If a lead to a AAA member is provided, MGA agrees only to solicit for
AHLIC group Medicare Supplement products.

 

SECTION IV - LIEN AND SET-OFF

7.MGA agrees to grant Company a valid first lien on all commissions, service
fees and any other compensation payable under this or any prior contract with
Company as security for the payment of any and all debts or claims due or to
become due to Company from the MGA. Company may charge and set off any such
amounts due from compensation payable. In addition, MGA agrees to pay interest
on any such outstanding indebtedness at the maximum rate of interest permitted
by law. In the event of default on any debt or claim due or to become due to
Company from the MGA, the Company is authorized, without notice and without any
judicial action, to foreclose its lien by crediting any or all of such
commissions, service fees or other compensation, accrued or to accrue, toward
the reduction of such debt or claim. The lien created hereby shall not be
extinguished by termination of this Contract.

 

SECTION V - COMPENSATION

“Compensation” - means first year, renewal and override commissions and other
forms of remuneration earned by MGA in connection with the sale of Company’s
insurance products.

8.Personal Production - Company will pay MGA first year commissions and renewal
commissions at the rates and for the policy years set forth on the Schedule of
Commissions herein, as amended from time to time, when the respective premiums
on policies personally produced by MGA are actually due and paid to the Company.
If a policy personally produced by MGA is lapsed for non-payment of premiums and
is subsequently reinstated, except when through the direct efforts of the MGA,
the payment of future Compensation shall be governed by the Company’s then
current rules and practices.

9.Agency Production - MGA shall receive first year override commissions and
renewal override commissions on the business produced by Agency while this
contract is in force. Such first year override and renewal override commissions
shall be for MGA’s services in recruiting, training and supervising the members
of Agency and shall be at the rates shown in the Schedule of Commissions herein,
subject to the following provisions:

(a)First year override commissions and renewal override commissions shall be
equal to the difference (if any), at the time each policy is issued, between the
commissions provided in the Schedule of Commissions herein and the total
Compensation provided in the contracts of the members of Agency.

(b)Upon termination of any contracts of members of Agency, any Compensation that
is no longer payable pursuant to the members’ contracts shall not be used to
increase the Compensation payable to MGA.

(c)Where the Company pays all of the first year and renewal commissions directly
to MGA on business produced by members of the Agency, MGA agrees to accept full
responsibility and liability for prompt and full payment of all such commissions
to MGA’s Agents pursuant to the terms of MGA’s separate agreement with such
Agents. In addition, MGA agrees to keep appropriate commission accounting
records and to send commission statements to such Agents. If a member of the
Agency is terminated for cause, Company may terminate payment of future
Compensation to MGA on business produced by said member.

10.The Company shall mail to the last known address of MGA as reflected on
Company records a statement showing Compensation and deductions made within the
monthly accounting period or at such other accounting period as determined by
Company. Each statement is deemed to be correct and accurate unless objection is
made in writing within thirty (30) days of the date of the statement. If the net
Compensation payable in any accounting period is less than twenty-five dollars
($25), then payment will be deferred until accrued Compensation exceeds
twenty-five dollars ($25).

11.Any rule or policy of Company regarding issues such as payment of
Compensation, replacement of policies, conversions or underwriting requirements,
in effect at the time the Compensation is earned, may affect the Compensation
paid to MGA and may reduce the Compensation otherwise payable pursuant to the
Commission Schedules. In addition, all Compensation payable is subject to
adjustment due to limitations and/or restrictions imposed by any applicable laws
or regulations.

12.MGA agrees to repay Company, by charge back or direct payment, the amount of
Compensation previously paid to MGA if, for any reason and at any time during or
after the term of this Contract, Company refunds any premium or other monies
paid on any sale made by MGA under this Contract. Examples of such circumstances
may include but not be limited to: returns during free look or extended free
look periods, waiver of premium, premature surrender or termination of a policy,
Compensation is unearned, or Compensation was paid in error. Commissions will
not be paid on interim term premiums, premiums waived, premiums increased, or
premiums paid in advance (except as they are applied toward payment of the
current premium).

 

SECTION VI - TERMINATION

13.Except where a longer notice period is required by law, either party for any
reason and without cause may terminate this Contract by giving the other party
at least fifteen (15) days prior written notice, such notice to be delivered
either personally, by first-class U.S. Mail or by a nationally recognized
overnight courier to the party’s last known address.

14.This Contract may be terminated immediately for cause without prior notice.
For purposes of this Contract, “cause” shall include, but not be limited to, the
following acts by MGA:

(a)A violation of any of the material terms or provisions contained in this
Contract including, but not limited to, Paragraph 6 hereof;

(b)Fraudulent, dishonest or illegal act adversely affecting the Company;

(c)Withholding or misappropriating funds belonging to the Company, its
policyholders or applicants for any reason;

(d)Voluntarily surrendering or agreeing to the temporary suspension of MGA’s
license after being cited for misconduct by any governmental authority
exercising jurisdiction over MGA;

(e)Willful violation of the laws, rules or regulations of any jurisdiction or
any governmental authority exercising jurisdiction over MGA; or

(f)Willful violation of any provisions of the HIPAA Producer Conduct Rule.

 

Page 2 of 4

 

 

15.If Company believes it may have the right to terminate this Contract for
cause, the Company can notify MGA that it is suspending this Contract while it
investigates whether cause for termination exists. This suspension can be
imposed in place of terminating the Contract in order to provide time for
determining the facts. Until a suspension is withdrawn by Company, it has the
same effect on MGA’s rights to compensation and authority to represent Company
hereunder as does termination. Company will notify MGA whether the suspension is
to be withdrawn or the Contract is to be terminated for cause. If the suspension
is withdrawn, all accumulated compensation will be paid to the MGA. No interest
shall be payable on any compensation withheld under this Paragraph and
subsequently paid. If the Contract is terminated, the termination shall take
effect as of the date MGA was sent the notice of suspension, and no further
compensation shall be due or payable hereunder for any reason after the date of
termination.

16.This Contract terminates automatically in the event:

(a)Of MGA’s death, if MGA is a natural person; or

(b)Any license or registration MGA is required to maintain under the terms of
this Contract is canceled, revoked or not renewed; or

(c)If MGA is a corporation, limited liability company or partnership, MGA is
dissolved, or ceases to exist.

 

SECTION VII - VESTED COMPENSATION

17.Compensation due and payable to MGA will be fully vested and payable to MGA
after termination of this Contract subject to the following provisions:

(a)If such termination is for any cause other than MGA’s death or MGA’s
violation of any of the terms or provisions of this contract, MGA will receive
first year commission, first year override commission, renewal commission, and
renewal override commission as provided in Paragraphs 8 and 9 hereof.

(b)If such termination is due to the death of the MGA, the first year
commission, first year override commission, renewal commission and renewal
override commission as provided in Paragraphs 8 and 9 hereof, unless assigned,
will be paid to the surviving spouse. Otherwise the commission will be paid to
the executors, administrators or assigns of MGA.

(c)If MGA is terminated for “cause”, in accordance with Paragraph 14, at, before
or after such termination, all Compensation due or to accrue to the MGA under
this Contract and Schedule of Commissions or any previous contract and Schedule
of Commissions between MGA and Company shall be forfeited to Company. Forfeited
Compensation will not be applied to offset any indebtedness owed by MGA to
Company.

(d)No Compensation shall be payable after such termination except as provided in
this Paragraph 17, and all Compensation otherwise payable hereunder shall be
subject to the lien established in Paragraph 7 and to any assignments by MGA.

(e)If after termination of this contract the net Compensation paid to MGA in a
calendar year is an amount less than Three Hundred Dollars ($300), then
Company’s obligation to pay Compensation in all subsequent years will terminate.

 

SECTION VIII - RECORDS AND SUPPLIES

18.MGA shall keep correct accounts and records of all business transacted and
money collected for Company, which accounts and records shall be open at all
times to inspection and examination by Company’s authorized representatives. All
accounts, records, rate books, application forms, advertising materials. Company
literature or any other supplies furnished MGA by Company are the property of
Company and shall be returned to Company immediately upon termination of this
Contract at MGA’s expense.

 

SECTION IX - RESERVED RIGHTS OF COMPANY

19.Company may exercise at any time, in its sole discretion, the following
rights:

(a)To change, amend or adopt rules and practices from time to time establishing

[i]First year commissions and renewal commissions for all policies, whether or
not listed in the Schedule of Commissions, including but not limited to,
changing, withdrawing, amending or altering such Schedule of Commissions;

[ii]Commissions on any new policy, which in the judgment of Company is a changed
policy, taking the place of a terminated policy issued by Company;

[iii]Commissions on conversions;

[iv]Commissions on reinstated policies.

(b)To withdraw the future issuance of any policy;

(c)To withdraw from any territory;

(d)To modify or change its premium rates;

(e)To adopt rules and practices from time to time relating to any matter not
otherwise provided in this Contract.

 

SECTION X - WAIVER

20.No act of forbearance on the part of the Company to enforce any of the
provisions of this Contract shall be construed as a modification of this
Contract, nor shall the failure of either party to exercise any right or
privilege herein granted be considered as a waiver of such right or privilege.

 

SECTION XI - ASSIGNMENT

21.The MGA shall not assign this Contract or any compensation payable hereunder
without the prior written consent of the President of the Company.

 

SECTION XII - MODIFICATION OR AMENDMENT

22.Any modification or amendment of this Contract must be in writing and
properly executed by MGA and the President of Company.

 

SECTION XIII - LAW, JURISDICTION AND VENUE

23.This Contract shall be governed and construed pursuant to the laws of the
State of Tennessee. Any action, suit or proceeding between the parties to this
Contract, whether or not such action arises from this Contract, shall be filed
in the state courts or federal courts respectively located in Williamson County
and Davidson County, Tennessee. The Tennessee courts (state and federal), only,
will have jurisdiction over any controversies regarding this Contract, and the
parties hereto consent to the jurisdiction of said courts and said courts shall
be the proper forums, solely and exclusively, for adjudication of any matters
regarding or relating to this Contract or any matter between the parties. The
parties agree to waive their rights to a trial by jury in any action, suit or
proceeding that may arise under this Contract or that may arise for any reason
between the parties.

 

Page 3 of 4

 

 

SECTION XIV - SOLE AGREEMENT

24.This Contract, including all exhibits, Producer Conduct Rule and Schedule of
Commissions as may be attached and incorporated herein by reference, constitute
the entire agreement between the parties with respect to the subject matter
hereof, both oral and written. This Contract may only be amended in writing
signed by both parties, including the President of the Company, except as
amended by the Company itself, pursuant to Paragraph 19 of this Contract;
provided, however, the execution and delivery of this Agreement does not effect
the validity of the Program Agreement entered into between Grandparents.com,
Inc. and Aetna Life Insurance Company, dated as of October 09, 2013. There are
no oral or written collateral representations, agreements or understandings
between or by the parties except as provided in this Contract. The parties
understand and agree that after the Contract has been executed, the Company
shall destroy the original and the parties shall thereafter rely upon true and
correct copies thereof which shall serve the same purposes as the original.

 

SECTION XV - SAVINGS CLAUSE

25.If any provision of this Contract shall be contrary to the laws of the
particular state, country or jurisdiction where used, such contrary provision
shall not entirely invalidate this Contract ,and this Contract shall be
construed at not containing the particular provision held to be invalid in such
state, country or jurisdiction and the rights and obligations of the MGA and the
Company shall be construed and enforced in such a manner as nearly as possible
to effect the intent and purpose of the Contract.

 

SECTION XVI - SURVIVAL PROVISIONS

26.All provisions of this Contract which show by their intent, or which may be
reasonably implied by their context, to survive the termination of this
Contract, shall be so construed, and the parties shall liberally construe the
survival of all provisions contained within this Contract.

 

SECTION XVII - PRIVACY AND NONDISCLOSURE OF FINANCIAL AND HEALTH INFORMATION

27.The parties hereby acknowledge that their relationship under this Contract
way invoke some of the obligations and duties under the Health Insurance
Portability and Accountability Act of 1998 (“HIPAA”). Therefore, the party
receiving the Confidential Information shall be solely responsible for
maintaining the security of such Confidential Information and for complying with
that party’s respective obligations and duties under HIPAA. The “Producer
Conduct Rule” establishes MGA’s obligations under HIPAA and MGA acknowledges
receipt of the Producer Conduct Rule, which is fully incorporated herein by
reference.

 

SECTION XVIII - ERRORS AND OMISSIONS COVERAGE

28.MGA agrees to maintain liability insurance against claims for damages based
on actual or alleged professional errors or omissions at all times during the
term of this Contract, in an amount and with an insurer reasonably acceptable to
Company. Proof of such insurance coverage shall be furnished to Company upon
request and MGA shall notify Company immediately if for any reason such
insurance coverage ceases to be in effect.

 

SECTION XIX - INDEMNIFICATION

29.MGA agrees to indemnify and hold Company harmless from any and all expenses,
reasonable attorney fees, costs, causes of action and damages resulting from and
in consequence of the negligence, recklessness or intentional misconduct of MGA
or others acting for or on behalf of MGA, including Agents and General Agents,
including but not limited to, failure to comply with the provisions of this
Contract. MGA shall defend any such claim, action, suit, or proceeding which may
be brought against Company and all expenses, costs and attorney fees incurred in
connection therewith shall be paid by MGA. Company agrees to indemnify and hold
MGA harmless from any and all expenses, reasonable attorney fees, costs, causes
of action and damages resulting from and in consequence of the negligence,
recklessness or intentional misconduct of Company or its employees. The
provisions of this action shall survive the termination of this Contract.



HOME OFFICE USE ONLY

EFFECTIVE DATE

This Contract shall take effect as of __________________________________.

IN WITNESS WHEREOF, MGA and Company have entered into this agreement through
their duly authorized representatives on the dates set forth below.

 



Aetna Health and Life Insurance Company   Agent             By:     By:        
    Title: Chief Marketing Officer   Title: CEO – GRANDPARENTS INSURANCE
SOLUTIONS LLC           Date Signed:     Date Signed: 10/22/14



 



Aetna Life Insurance Company       By:           Title: Chief Marketing Officer
        Date Signed: 10/31/2014  



 

COMPLETE IF MGA IS INCORPORATED OR LIMITED LIABILITY COMPANY

 

FOR AND IN CONSIDERATION OF Company’s execution of this Contract and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the undersigned agrees to be personally bound by all of the terms
and obligations of Contract and does hereby personally guarantee the performance
of all provisions and obligations of the MGA in this Contract.

 

  Date Signed   Personal Signature

 



Page 4 of 4

 

 

[tex10-78_logo.jpg]

 

Aetna Health and Life
Insurance Company

 

Aetna Life
Insurance Company

 

Aetna Companies 

 

800 Crescent Centre Dr., Suite 200

Franklin, TN 37067

Tel: 855 663.2204 option 3, 5

Fax: 866 618.4993 AETSSIContracting@Aetna.com

Commission Advance Addendum
For Group Contracting Only

from Aetna Health and Life Insurance Company (AHLIC) and
Aetna Life Insurance Company (ALIC)

 

Page 1 of 3

 

•  Please fill in all appropriate information and sign where necessary.

•  Please print clearly using blue or black ink.

•  If completing electronically, fill in all blue highlighted areas.
When complete, print form, sign, and return.

•  Keep a copy of this form for your records.

•  This is an addendum to the contract. A contract is required with each legal
entity for which you wish to sell.

1. Financing Agreement    

The Producer requests commission advancing.

 

If approved by the Company, advancing will apply to all policies issued under
the applicable Company Contract; except that (a) policies issued on the agent
and the agent’s immediate family members or (b) reissued policies do not qualify
for advancing under this Addendum.

 

This Financing Agreement is not effective until it has been approved in writing
by Company and Producer shall have executed a Note and Security Agreement and
this Financing Agreement in a form satisfactory to Company. Moreover, Company
shall have the right to discontinue advancing at any time without prior notice
and for any reason, which shall include, without limitation, a Producer’s
existing debit balance, low production, poor business persistency or bankruptcy
filing.

 

Company and the undersigned Producer agree that loans hereunder shall be secured
by a Note and Security Agreement executed by the undersigned Producer, to which
reference is made.

 

It is expressly understood and agreed that all payments made to the Producer
under this Financing Agreement shall at all times be considered as loans, fully
secured under the terms of said Note and Security Agreement, and that such Note
shall be repayable upon demand regardless of whether or not the undersigned has
any commissions earned, payable or to be payable. The undersigned hereby agrees
to pay and be responsible for any and all loans to; 1) the undersigned; 2) the
undersigned’s Agency; and, 3) agents assigned to Producer (“Agency Members”) for
which Producer is responsible under Producer’s contract with Company, or under
Financing Agreements entered into by Company and such Agency Members.

 

Producer expressly acknowledges that Company makes no representation to Producer
that it will lend, now or in the future, any money to Producer. Producer
acknowledges that any expense Producer incurs in the development of any business
will not be in reliance upon loans to be made by Company in the future and, to
the extent that Producer develops business in expectation of future loans, such
development will be at Producer’s sole risk. In order to avoid any
misunderstanding in the future, the parties agree that they may not amend the
foregoing provisions unless such modification is reduced to writing and signed
by each of the parties.

 

2. Note and Security Agreement For value received, the undersigned Producer and
personal guarantor, if applicable, jointly and severally, promise to pay on
demand by and to the order of Aetna Health and Life Insurance Company and/or
Aetna Life Insurance Company (hereafter collectively called “Company”), the
principal sum of all indebtedness resulting from loans to Producer in accordance
with the Company Financing Agreement and any remuneration, special advances,
fees, charge backs, dues, interest or any other charges to Producer’s accounts
(herein collectively called “debit balance”) which Producer agrees may be used
to establish the amount of indebtedness hereunder.  Furthermore, Producer agrees
to pay all indebtedness incurred by agents assigned to Producer (“Agency
Members”) for which Producer is responsible under Producer’s contract with
Company, or under Financing Agreements entered into by Company and such Agency
Members, if such indebtedness is not satisfied within thirty days of such Agency
Member’s termination or upon thirty days written notice by Company.  Upon thirty
days written notice or upon notice of termination of Producer’s contract for any
reason, parties acknowledging below agree to immediately pay Producer’s debit
balance, in full, in cash or by cashier’s check payable to Company.

 

 

 

 

Commission Advance Addendum



Page 2 of 3

 

 

The Producer agrees that an account will be maintained in Producer’s name by
Company, and that pursuant to Producer’s contract with Company, all amounts
advanced or charged to Producer are indebtedness under this Note and bear
interest as provided herein. Producer hereby agrees and consents to the
assignment of this Note and Security Agreement to any bank and/or any third
party assignee. Producer hereby authorizes Company to apply earned commissions
under Producer’s contract with Company to this debit balance account until such
time that actual earnings exceed the amounts loaned plus other amounts for which
Producer may be responsible.

 

To assure that debit balances hereunder will be repaid, Producer hereby assigns,
transfers and conveys to Company a first lien upon the following: any
commissions, service fees, bonuses or other compensation payable to Producer by
Company or by any Company affiliates: and all credits and value from property
held in Producer’s name by Company or its affiliates. By execution hereof,
Producer assigns to Company all of the above which will be security for
indebtedness hereunder. Upon default the holder hereof shall have all rights and
remedies of a secured party under applicable provisions of the Tennessee Uniform
Commercial Code or other provisions of applicable law.

 

The current interest rate on this Note shall be 1% per month on unpaid balance
of Producer’s account or the maximum legal rate under applicable law, whichever
is less. Notwithstanding anything to the contrary, Producer shall not be
required to pay more interest for any period than the maximum legal rate
permissible under applicable law.

 

This Note and Security Agreement (“Agreement”) shall survive the termination of
all contractual relationships between Producer and Company. Producer further
agrees that in the event it becomes necessary to enforce payment of this
Agreement through legal action. Producer will also pay the responsible
attorneys’ fees and court costs incurred by Company or its affiliates in
enforcing this Agreement. All amounts due hereunder shall be payable at the
Company office, and since this Agreement is partly to be performed in Tennessee,
suit may be brought hereunder in Williamson County, Tennessee.

 

All parties hereto severally waive presentment for payment, notice of dishonor,
protest and notice of protest.

 

3. Disclosure of intent to obtain consumer reports    

This is to advise you that the Company may obtain one or more consumer reports
with respect to establishing your eligibility for commission advancing,
employment, appointment, promotion, reassignment, and/or retention as an
employee, agent, and/or representative of the Company, or one or more of its
affiliates. If requested, the report will be obtained from the investigative
consumer reporting agencies named below:

 

Business Information Group, Inc., P.O. Box 541, Southampton, PA 18966, phone 800
260.1680

 

Equifax Credit Information Services, Inc., P.O. Box 740241, Atlanta, GA 30374,
phone 800 685.1111

 

If a consumer report is obtained and you reside in a state with a legal
requirement to provide a free copy of the consumer report upon request, we will
automatically instruct the consumer reporting agency to send you a copy of the
report at no charge. The report may contain information regarding your
character, general reputation, personal characteristics and mode of living. The
nature and scope of the report is: financial and credit history, criminal
records search, licensing and disciplinary action history, and employment
history verification.

 

 

 

 

Commission Advance Addendum



Page 3 of 3

 

4. Acknowledgement  

Complete and return to:

Fax

866 618.4993

Email

AETSSIContracting@Aetna.com

Type of contract Select one

○ General Agent      V Managing General Agent

Producer Name of entity or individual

Grandparents Insurance Solutions LLC

You will be charged interest for advances received at the rate of 1% per month
or the maximum legal rate, whichever is less.  Refer to Section 2 for details.

Entity Select one or more

V Aetna Health and Life Insurance Company (AHLIC)

· All policy premium modes and direct bill

V Aetna Life Insurance Company (ALIC)

· All policy premium modes and direct bill

 

Advance period

      6 months 9 months 12 months     Issued policies:
Medicate Supplement ○ ○ ○    

The Producer named above:

·  Requests commission advancing as indicated above.

·  Agrees so the Terms of this Addendum.

·  Authorizes the Company to procure one or more consume’ reports and to share
the information obtained therefrom with each other with respect to establishing
my eligibility for commission advancing, employment, appointment, promotion,
reassignment, and/or retention as an employee, agent, and/or representative of
Aetna Inc., or one or more of its affiliates.

·  If Producer is incorporated or is a limited liability company: for and in
consideration of Company’s advancing commissions and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
undersigned agrees to be personally bound by all of the terms and obligations of
this financing Agreement and Note and Security Agreement and does hereby
personally guarantee the performance of all provisions and obligations of the
Producer hereunder.

[tex10-78_pg7.jpg] The parties accept full responsibility and are held liable
for all debts incurred from this Commission Advance Addendum to the producer’s
contract. Corporation Date Grandparents Insurance Solutions LLC   Producers
signature Title X  MH Assistant VP         [tex10-78_pg7.jpg] Officer title is
required if Producer is incorporated or is a limited liability company. General
Agents/Managing General Agent’s signature   X SL     Home office use only.      
Company approval       Signature of authorized official Date  10/31/2014     X  
                 

 

 

